



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Goulart, 2019 ONCA 308

DATE: 20190416

DOCKET: C63776

Juriansz, Watt and Harvison Young JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Andrew Goulart

Appellant

Andrew Menchynski, for the appellant

Jennifer Conroy and Marina Elias, for the respondent

Heard: April 15, 2019

On appeal from the convictions entered on April 24, 2017 and
    the sentence imposed on October 20, 2017 by Justice John B.  McMahon of the Superior
    Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The appellant appeals his convictions and sentence for possession of
    cocaine for the purposes of trafficking and possession of the proceeds of
    crime.

[2]

On appeal he attacks the issuance of the warrant the execution of which
    resulted in the charges against him.

[3]

The decision of the reviewing judge is deserving of deference. She, like
    us, had the unredacted ITO before her. We note that the sufficiency of the judicial
    summary of the redactions was not attacked.

[4]

In our view the reviewing judge, on the basis of the record before her,
    could reach the conclusion that the issuing justice could issue the warrant.

[5]

The appeal from conviction is dismissed.

[6]

The appellant did not proceed with the sentence appeal indicated in his Notice
    of Appeal.


